            Case 3:20-cv-06442-LB Document 54-1 Filed 09/29/20 Page 1 of 4




 1     VANESSA L. HOLTON (111613)
       General Counsel
 2     ROBERT G. RETANA (148677)
 33    Deputy General Counsel
       JAMES J. CHANG (287008)
 44    Assistant General Counsel
       CAROLINE W. HOLMES (299116)
  55   Assistant General Counsel
 6     OFFICE OF GENERAL COUNSEL
 6     THE STATE BAR OF CALIFORNIA
 7     180 Howard Street
 7     San Francisco, CA 94105-1639
 8     Tel: (415) 538-2381
 8
 9     Fax: (415) 538-2321
 9     Email: james.chang@calbar.ca.gov
10
10     Attorneys for Defendants State Bar of California and
11
       Donna Hershkowitz
11
12
12                                     UNITED STATES DISTRICT COURT
13
13                                  NORTHERN DISTRICT OF CALIFORNIA
14
14
15
15
16     KARA GORDON, ISABEL CALLEJO-                            Case No. 3:20-cv-06442-LB
16     BRIGHTON and JOHN DOE,
17                                                             SUPPLEMENTAL DECLARATION OF
17
18                                                             AMY NUÑEZ IN SUPPORT OF
                                                               DEFENDANTS STATE BAR OF
18
19                                                             CALIFORNIA’S AND DONNA
                Plaintiffs,                                    HERSHKOWITZ’S OPPOSITION TO
20
19                                                             PLAINTIFFS’ MOTION FOR
       v.                                                      PRELIMINARY INJUNCTION (DKT. 44)
21
20
       STATE BAR OF CALIFORNIA; DONNA
22
21     HERSHKOWITZ; and NATIONAL
23     CONFERENCE OF BAR EXAMINERS,
22
24
23              Defendants.
25
24
26
25              I, Amy Nuñez, declare as follows:
27
26              1. I have personal knowledge of the matters stated herein, except as otherwise stated,
28
27     and if called as a witness, I could and would competently testify thereto.
28
                                                             1
       Supp. Decl. of Amy Nuñez ISO Opp. to Mot. for Prelim. Injunction                    3:20-cv-06442-LB
         Case 3:20-cv-06442-LB Document 54-1 Filed 09/29/20 Page 2 of 4




 1             2. I am the Director of Admissions for the State Bar of California (“State Bar”),

 2     Defendant in this matter.
 33            3. In my initial declaration (Dkt. 48), I described the State Bar’s efforts to determine the
 44    feasibility of modifications to the remote format of the October 5-6, 2020 California Bar
  55   Examination (“Bar Exam”).
 6
 6             4. Contrary to Plaintiffs’ assertions, it is not the case that the State Bar has known since
 7
 7     April 2020 that the Bar Exam would be administered remotely. In fact, this year’s
 8
 8     administration of the Bar Exam has been marked by continuing uncertainty. Although in late
 9
 9     April, the California Supreme Court first directed the State Bar to explore the possibility of a
10
10     remote Bar Exam, for several months the National Conference of Bar Examiners did not confirm
11
11     whether a remote version of the Multistate Bar Examination would be made available,
12
12     hampering the State Bar’s efforts to make concrete plans for a remote exam. It was not until July
13
13     16, 2020, that the State Bar was given clear instructions from the California Supreme Court to
14
14
15     proceed with a remote exam, and not until August 10, 2020, that the California Supreme Court

15
16     entered an order instructing the State Bar to proceed with the remote exam. The California

16
17     Supreme Court is aware that the State Bar is administering the exam in-person to approximately

17
18     443 test-takers and has expressed no objection.

18
19             5. Before Plaintiffs on September 21, 2020, suggested Mettl and/or ProctorTrack as
20
19     potential vendors to develop and implement a remote live proctoring program, the State Bar had
21
20     already spoken with its existing remote proctoring vendor ExamSoft and remote live proctoring
22
21     vendor Prometric about the feasibility of remote live proctoring for the upcoming Bar Exam.
23
22     And, within two days of Plaintiffs’ suggestions of Mettl and/or ProctorTrack, the State Bar met
24
23     with representatives from both vendors.
25
24             6. As set forth in detail in my initial declaration, development and implementation of a
26
25     new remote live proctoring program that will reliably meet the needs of Plaintiffs and other
27
26     similarly-situated test-takers will not be possible in a few days, and even if it were possible in a
28
27     matter of days, it would not address Plaintiffs’ need for secure, timed delivery of paper exams by

28     courier. The State Bar therefore concluded that the partial solution offered by these remote live
                                                             2
       Supp. Decl. of Amy Nuñez ISO Opp. to Mot. for Prelim. Injunction                     3:20-cv-06442-LB
         Case 3:20-cv-06442-LB Document 54-1 Filed 09/29/20 Page 3 of 4




 1     proctoring vendors—whether provided through Mettl, ProctorTrack, or Prometric—would not

 2     completely address how to administer paper exams remotely. The same is true of the Zoom
 33    secondary proctoring proposal Plaintiffs have repeatedly raised—it does not solve for the paper
 44    component.
  55           7. The State Bar has therefore also explored the feasibility of a secure, timed courier
 6
 6     delivery service, to be coupled with remote live monitoring. One method suggested by Plaintiffs
 7
 7     would be delivery of each test question in a separate and secure “Pelican” briefcase in which the
 8
 8     remote test-taker would then be given the password or other access to the appropriate briefcase at
 9
 9     timed intervals. On September 29, 2020, I spoke to a representative named Susie at Pelican, who
10
10     explained that Pelican cannot sell directly to the State Bar, so the State Bar would need to
11
11     purchase the Pelican cases through California Pelican-distributor Trans Pak and identify a
12
12     separate local shipping contractor for delivery. Shortly thereafter, I spoke to a representative at
13
13     Trans Pak named Jeanette, who explained that they would need at least two weeks to fulfill an
14
14
15     order for 79 or more Pelican cases. When I asked whether there would be a delay for an order

15
16     for only three cases, she explained that there would be a delay because they do not currently have

16
17     any Pelican cases in stock. Each case costs approximately $300 depending on the model, which

17
18     does not include the separate shipping costs.

18
19             8. Delivery of sealed envelopes and printable file transfers do not offer nearly the same
20
19     level of reliability or security, especially during the current pandemic, as the still infeasible
21
20     Pelican case option. Scale is also a logistical barrier to implementation of all three of these
22
21     methods. The State Bar would need to contract and coordinate with couriers across the State to
23
22     securely and reliably deliver the paper test questions to 79 different locations simultaneously and
24
23     at precise times, or develop and implement a method of secure electronic delivery of
25
24     downloadable and printable test questions through the State Bar’s own website or some other
26
25
27
26
28
27

28
                                                             3
       Supp. Decl. of Amy Nuñez ISO Opp. to Mot. for Prelim. Injunction                       3:20-cv-06442-LB
           Case 3:20-cv-06442-LB Document 54-1 Filed 09/29/20 Page 4 of 4




 1     verifiably secure means,1 and to ensure that all 79 test-takers have a functioning printer that is

 2     compatible with ExamSoft’s system requirements.
 33            9. Regarding the suggested use of Zoom, this proposal raises significant equity issues
 44    given its demanding technological requirements. Use of Zoom as a secondary proctoring system
  55   would require constant high-speed internet and a smartphone or second laptop. Any technical
 6
 6     solutions must be accessible to test-takers from all socioeconomic backgrounds. The State Bar
 7
 7     cannot assume that solutions requiring printers, second computers, second monitors, mobile
 8
 8     phones, and high-speed internet are accessible. The State Bar’s approach to developing and
 9
 9     implementing the October Bar Exam has been to require as little equipment as possible for both
10
10     the remote exam format and the in-person format, to ensure equal and full access to the Bar
11
11     Exam.
12
12             10. While I have been informed that other jurisdictions have taken different approaches,
13
13     the State Bar of California is by far the largest bar in the country and faces unique security and
14
14
15     technical limitations created by that scale that other bars do not face. It is simply not feasible to

15
16     implement securely and reliably the changes suggested by Plaintiff in a manner that would

16
17     ensure equal and full access for the State Bar of California’s over 10,000 test-takers.

17
18
18
19             I declare under penalty of perjury under the laws of the United States that the foregoing is

20
19     true and correct to the best of my knowledge.

21
20             Executed on September 29, 2020, at San Francisco, California
22
21
23
22
24
23
25
24                                                        AMY NUÑEZ
26
25
27
26
28     1
        In addition, I am informed and believe that NCBE has not agreed to allow secure file transfer of
27     paper formats of the exam; instead, NCBE has only agreed to allow secure file transfer of the
28     exam in Braille Note and Dragon Speak formats.

                                                             4
       Supp. Decl. of Amy Nuñez ISO Opp. to Mot. for Prelim. Injunction                      3:20-cv-06442-LB
